DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Status of the Claims
	The amendment filed on 11/13/2020 is acknowledged.  Claim 2 was cancelled, and claims 32-55 newly added.  Claims 1 and 21-25 were amended.
Claims 1, 5, 6, 10-14, 16-18, and 21-55 are currently pending are under examination.


Information Disclosure Statement
	The information disclosure statement received on 11/13/2020 has been fully considered.


Claim Objections
	The Examiner suggests amending claim 22, lines 9-10, to recite that the subject achieves at least a 30%, or 30-fold, improvement, rather than “at least a 30 decrease”.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 6, 10-14, and 16-18 remain rejected, and claims 21-55 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radin et al (US 20100316636, of record), in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), and further in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record), as set forth on pages 3-9 of the office action mailed on 7/21/2020.

The applied reference has a common inventor (Allen Radin) and assignee (Regeneron Pharmaceuticals) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 

In the office action mailed on 7/21/2020, the Examiner stated that the art does not teach or suggest treatment of subjects who were both previously ineffectively treated with a TNF- inhibitor and methotrexate.  Upon further reconsideration of the Emery reference, the Examiner has determined that treatment of this specific patient population is taught or suggested by the prior art, as discussed in more detail below.  Furthermore, the Examiner has determined that the claims are obvious in view of Radin, in view of Emery and Choy, rather than Emery in view of Radin and Choy.  This a new grounds of rejection, and the office action is therefore being made non-final.


Claim 1 is directed to a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate, and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject
(a) a therapeutically effective amount of methotrexate, and
(b) about 150 mg to about 200 mg of an antibody once every two weeks,
wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VH comprises the three complementarity determining regions (CDRs) found within the sequence of SEQ ID NO:2, wherein the VL comprises the three CDRs found within the sequence of SEQ ID NO:3, and wherein the antibody is administered subcutaneously.

Claim 5 is directed to the method of claim 1, wherein the antibody and methotrexate are administered together.

Claim 6 is directed to the method of claim 5, comprising administering between 6 and 25 mg of methotrexate per week.

Claim 10 is directed to the method of claim 1, wherein the antibody is administered at about 150 mg per two weeks.

Claim 11 is directed to the method of claim 1, wherein the antibody is administered at about 200 mg per two weeks.

Claim 12 is directed to the method of claim 1, wherein the subject achieves at least a 20% improvement in the American College of Rheumatology core set disease index (ACR20) after 12 weeks of treatment.

Claim 13 is directed to the method of claim 1, wherein the subject achieves at least a 50% improvement in the American College of Rheumatology core set disease index (ACR50) after 12 weeks of treatment.

Claim 14 is directed to the method of claim 1, wherein the subject achieves at least a 70% improvement in the American College of Rheumatology core set disease index (ACR70) after 12 weeks of treatment.

Claim 16 is directed to the method of claim 1, wherein the subject has been treated with an anti-TNF- antagonist for at least 3 months in the last 2 years or the subject was intolerant to at least one TNF- antagonist.

Claim 17 is directed to the method of claim 16, wherein the TNF- antagonist is a biologic anti-TNF-.

Claim 18 is directed to the method of claim 17, wherein the TNF- antagonist is selected from the group consisting of etanercept, infliximab, adalimumab, golimumab and/or certolizumab pegol.

Claim 21 is directed to a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject
(a) a therapeutically effective amount of methotrexate, and
(b) about 150 mg to about 200 mg of an antibody once every two weeks,
wherein the antibody comprises a heavy chain variable region comprising the sequence SEQ ID NO:2 and a light chain variable region comprising the sequence SEQ ID NO:3, wherein the antibody is administered subcutaneously, and wherein the subject achieves at least a 0.3 improvement in the Health Assessment Questionnaire Disability Index (HAQ-DI) after treatment.

Claim 22 is directed to a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject:
(a) a therapeutically effective amount of methotrexate, and
(b) about 150 mg to about 200 mg of an antibody once every two weeks,
wherein the antibody comprises a heavy chain variable region comprising the sequence SEQ ID NO:2 and a light chain variable region comprising the sequence SEQ ID NO:3, wherein the antibody is administered subcutaneously, and wherein the subject achieves at least a 30 decrease in Visual Acuity Score (VAS) after treatment as compared to baseline.

Claim 23 is directed to a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject:
(a) a therapeutically effective amount of methotrexate, and
(b) about 150 mg to about 200 mg of an antibody once every two weeks,
wherein the antibody comprises a heavy chain variable region comprising the sequence SEQ ID NO:2 and a light chain variable region comprising the sequence SEQ ID NO:3, wherein the antibody is administered subcutaneously, and wherein the subject achieves at least a 1 mg/dL decrease in level of C-reactive protein (CRP) in blood sample and/or urine sample after treatment.

Claim 24 is directed to a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject:
(a) a therapeutically effective amount of methotrexate, and
(b) about 150 mg to about 200 mg of antibody once every two weeks,
wherein the antibody comprises a heavy chain variable region comprising the sequence SEQ ID NO:2 and a light chain variable region comprising the sequence SEQ ID NO:3, wherein the antibody is administered subcutaneously, and wherein the subject achieves an improvement in EULAR (European League Against Rheumatism) index after treatment.

Claim 25 is directed to a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject:

(b) about 150 mg to about 200 mg of antibody once every two weeks,
wherein the antibody comprises a heavy chain variable region comprising the sequence SEQ ID NO:2 and a light chain variable region comprising the sequence SEQ ID NO:3, wherein the antibody is administered subcutaneously, and wherein the subject achieves at least a 0.6 increase in disease activity score (DAS28) after treatment.

Claim 26 is directed to the method of claim 21, wherein the subject achieves the improvement after 12 weeks of treatment.

Claim 27 is directed to the method of claim 21, wherein the subject was treated with the TNF- antagonist for at least 3 months in the last 2 years.

Claim 28 is directed to the method of claim 21, wherein the TNF- antagonist is a biologic TNF- antagonist.

Claim 29 is directed to the method of claim 21, wherein the TNF- antagonist is selected from the group consisting of etanercept, infliximab, adalimumab, golimumab and certolizumab pegol.

Claim 30 is directed to the method of claim 21, wherein the antibody is sarilumab.

Claim 31 is directed to the method of claim 21, comprising administering between 6 and 25 mg of methotrexate per week.

Claim 32 is directed to the method of claim 22, wherein the subject achieves the improvement after 12 weeks of treatment.

Claim 33 is directed to the method of claim 22, wherein the subject was treated with the TNF- antagonist for at least 3 months in the last 2 years.

Claim 34 is directed to the method of claim 22, wherein the TNF- antagonist is a biologic TNF- antagonist.

Claim 35 is directed to the method of claim 22, wherein the TNF- antagonist is selected from the group consisting of etanercept, infliximab, adalimumab, golimumab and certolizumab pegol.

Claim 36 is directed to the method of claim 22, wherein the antibody is sarilumab.

Claim 37 is directed to the method of claim 22, comprising administering between 6 and 25 mg of methotrexate per week.

Claim 38 is directed to the method of claim 23, wherein the subject achieves the improvement after 12 weeks of treatment.

Claim 39 is directed to the method of claim 23, wherein the subject was treated with the TNF- antagonist for at least 3 months in the last 2 years.

Claim 40 is directed to the method of claim 23, wherein the TNF- antagonist is a biologic TNF- antagonist.

Claim 41 is directed to the method of claim 23, wherein the TNF- antagonist is selected from the group consisting of etanercept, infliximab, adalimumab, golimumab and certolizumab pegol.

Claim 42 is directed to the method of claim 23, wherein the antibody is sarilumab.

Claim 43 is directed to the method of claim 23, comprising administering between 6 and 25 mg of methotrexate per week.

Claim 44 is directed to the method of claim 24, wherein the subject achieves the improvement after 12 weeks of treatment.

Claim 45 is directed to the method of claim 24, wherein the subject was treated with the TNF- antagonist for at least 3 months in the last 2 years.

Claim 46 is directed to the method of claim 24, wherein the TNF- antagonist is a biologic TNF- antagonist.

Claim 47 is directed to the method of claim 24, wherein the TNF- antagonist is selected from the group consisting of etanercept, infliximab, adalimumab, golimumab and certolizumab pegol.

Claim 48 is directed to the method of claim 24, wherein the antibody is sarilumab.

Claim 49 is directed to the method of claim 24, comprising administering between 6 and 25 mg of methotrexate per week.

Claim 50 is directed to the method of claim 25, wherein the subject achieves the improvement after 12 weeks of treatment.

Claim 51 is directed to the method of claim 25, wherein the subject was treated with the TNF- antagonist for at least 3 months in the last 2 years.

Claim 52 is directed to the method of claim 25, wherein the TNF-antagonist is a biologic TNF- antagonist.

Claim 53 is directed to the method of claim 25, wherein the TNF- antagonist is selected from the group consisting of etanercept, infliximab, adalimumab, golimumab and certolizumab pegol.

Claim 54 is directed to the method of claim 25, wherein the antibody is sarilumab.

Claim 55 is directed to the method of claim 25, comprising administering between 6 and 25 mg of methotrexate per week.


            Radin teaches methods of treating subjects with rheumatoid arthritis by administration of the anti-interleukin-6 receptor (IL-6R) antibody.  Specifically, Radin teaches treatment of rheumatoid arthritis in a patient by administering to the patient a therapeutically effective amount of an anti-IL-6R antibody that comprises the complementarity determining regions (CDRs) of the heavy chain variable region having the amino acid sequence of SEQ ID NO: 19, and the CDRs of the light chain variable region of SEQ ID NO: 27 (see claim 1 of the ‘636 publication).  A comparison of these sequences to those recited in instant claim 

            Comparison of SEQ ID NO: 2 with SEQ ID NO: 19 of US 20100316636
US-12-780-006-19
; Sequence 19, Application US/12780006
; Publication No. US20100316636A1
; GENERAL INFORMATION
;  APPLICANT: Radin, Allen
;  APPLICANT:Stevens, Sean
;  APPLICANT:Huang, Tammy T.
;  APPLICANT:Martin, Joel H.
;  APPLICANT:Fairhurst, Jeanette L.
;  APPLICANT:Rafique, Ashique
;  APPLICANT:Smith, Eric
;  APPLICANT:Pobursky, Kevin J.
;  APPLICANT:Papadopoulos, Nicholas J.
;  APPLICANT:Fandl, James P.
;  APPLICANT:Chen, Gang
;  APPLICANT:Karow, Magaret
;  TITLE OF INVENTION: Method of Treating Rheumatoid Arthritis with an IL-6R Antibody
;  FILE REFERENCE: 6010C
;  CURRENT APPLICATION NUMBER: US/12/780,006
;  CURRENT FILING DATE: 2010-05-14
;  PRIOR APPLICATION NUMBER: 60/810,664
;  PRIOR FILING DATE: 2006-06-02
;  PRIOR APPLICATION NUMBER: 60/843,232
;  PRIOR FILING DATE: 2006-09-08
;  PRIOR APPLICATION NUMBER: 11/809,482
;  PRIOR FILING DATE: 2007-06-01
;  PRIOR APPLICATION NUMBER: 61/181,749
;  PRIOR FILING DATE: 2009-05-28
;  PRIOR APPLICATION NUMBER: 12/501,657
;  PRIOR FILING DATE: 2009-07-13
;  PRIOR APPLICATION NUMBER: 61/262,661
;  PRIOR FILING DATE: 2009-11-19
;  PRIOR APPLICATION NUMBER: 61/297,302
;  PRIOR FILING DATE: 2010-01-22
;  NUMBER OF SEQ ID NOS: 251
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 19
;  LENGTH: 116
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-780-006-19

  Query Match             100.0%;  Score 614;  DB 8;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGRSLRLSCAASRFTFDDYAMHWVRQAPGKGLEWVSGISWNSGRIGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGRSLRLSCAASRFTFDDYAMHWVRQAPGKGLEWVSGISWNSGRIGY 60

Qy         61 ADSVKGRFTISRDNAENSLFLQMNGLRAEDTALYYCAKGRDSFDIWGQGTMVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAENSLFLQMNGLRAEDTALYYCAKGRDSFDIWGQGTMVTVSS 116


Comparison of SEQ ID NO: 2 with SEQ ID NO: 19 of US 20100316636
 US-12-780-006-27
; Sequence 27, Application US/12780006
; Publication No. US20100316636A1
; GENERAL INFORMATION
;  APPLICANT: Radin, Allen
;  APPLICANT:Stevens, Sean
;  APPLICANT:Huang, Tammy T.
;  APPLICANT:Martin, Joel H.
;  APPLICANT:Fairhurst, Jeanette L.
;  APPLICANT:Rafique, Ashique
;  APPLICANT:Smith, Eric
;  APPLICANT:Pobursky, Kevin J.
;  APPLICANT:Papadopoulos, Nicholas J.
;  APPLICANT:Fandl, James P.
;  APPLICANT:Chen, Gang
;  APPLICANT:Karow, Magaret
;  TITLE OF INVENTION: Method of Treating Rheumatoid Arthritis with an IL-6R Antibody
;  FILE REFERENCE: 6010C
;  CURRENT APPLICATION NUMBER: US/12/780,006
;  CURRENT FILING DATE: 2010-05-14
;  PRIOR APPLICATION NUMBER: 60/810,664
;  PRIOR FILING DATE: 2006-06-02
;  PRIOR APPLICATION NUMBER: 60/843,232
;  PRIOR FILING DATE: 2006-09-08
;  PRIOR APPLICATION NUMBER: 11/809,482
;  PRIOR FILING DATE: 2007-06-01
;  PRIOR APPLICATION NUMBER: 61/181,749
;  PRIOR FILING DATE: 2009-05-28
;  PRIOR APPLICATION NUMBER: 12/501,657
;  PRIOR FILING DATE: 2009-07-13
;  PRIOR APPLICATION NUMBER: 61/262,661
;  PRIOR FILING DATE: 2009-11-19
;  PRIOR APPLICATION NUMBER: 61/297,302
;  PRIOR FILING DATE: 2010-01-22
;  NUMBER OF SEQ ID NOS: 251
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 27
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-780-006-27

  Query Match             100.0%;  Score 554;  DB 8;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYGASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYGASSLESGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFASYYCQQANSFPYTFGQGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFASYYCQQANSFPYTFGQGTKLEIK 107


            Therefore, Radin teaches treatment of rheumatoid arthritis in a patient having previously been treated with methotrexate, comprising administering to the patient a therapeutically effective amount of methotrexate and about 150 mg to 200 mg of an antibody which comprises a heavy chain variable region comprising the CDRs found in the sequence of SEQ ID NO: 2, and a light chain variable region comprising the CDRs found in the sequence of SEQ ID NO: 3, wherein the antibody is administered subcutaneously and can be administered every two weeks.
	Radin is silent with respect to treatment of a subject with RA who was previously ineffectively treated with methotrexate and ineffectively treated with a TNF- inhnibitor.
However, Emery teaches safety and efficacy of an anti-IL-6R antibody in rheumatoid arthritis patients that had previously been ineffectively treated with TNF- antagonist therapy.  Specifically, Emery administered the anti-IL-6R antibody tocilizumab to 499 subjects with moderate-to-severe rheumatoid arthritis, and which had exhibited intolerance or failure to response to one or more TNF- antagonists within the past year (p. 1516, 2nd column, “Patients”).  The subjects discontinued etanercept, infliximab, or adalimumab, and every 4 weeks received 8 mg/kg intravenous tocilizumab plus methotrexate (10-25 mg weekly), 4 mg/kg intravenous tocilizumab plus methotrexate, or methotrexate plus placebo (Table 1; p. 1517, 1st column, “Study Design”).  Emery also disclosed that the subjects who had exhibited intolerance or failure to a TNF- antagonist had also received methotrexate (MTX) for 12 weeks (p. 1516, 2nd column, “Patients”), and although Emery did not explicitly state that these subjects exhibited intolerance or failure to MTX treatment, the data presented in Table 1 shows that these subjects were not effectively treated, as shown by RA characteristics including DAS28 scores, % rheumatoid factor, tender and swollen joint counts, visual analog scores (VAS).  Furthermore, Figure 2 shows that the subjects treated only with MTX did not exhibit clinical improvement.  Therefore, the subjects treated by Emery’s methods can be considered to be ineffectively treated with MTX and ineffectively treated with a TNF- antagonist.
 or number of failure treatments (see abstract; Fig. 1, Table 2).  Emery specifically states that tocilizumab can be used in patients with an inadequate response to methotrexate and/or DMARD (disease-modifying antirheumatic drugs) (see p. 1516, 2nd column, 3rd paragraph).
Furthermore, Choy teaches that serum IL-6 and soluble IL-6R (sIL-6R) have been shown to correlate with rheumatoid arthritis disease activity and radiologic joint damage.  Disease improvement observed after treatment with DMARDs was also accompanied by a reduction in serum IL-6 levels, and synovial fluid from rheumatoid arthritis patients containing high levels of IL-6 and sIL-6R was shown to promote osteoclast cell formation when added to co-cultures of osteoblasts and bone marrow cells.  In view of these observations, Choy teaches that trials of anti-IL-6 therapies for rheumatoid arthritis are clearly warranted.  Choy also discloses that other groups, specifically Wendling et al, also showed that blocking IL-6 in rheumatoid arthritis patients with an anti-IL-6 antibody showed clinical improvement (Choy at p. 3144, 1st column, 3rd paragraph – 2nd column).

With respect to the limitations of claims 1 and 21-25, it would have been prima facie obvious, at the time the instant invention was conceived, to apply the teachings of Emery and Choy to the methods of Radin, such that Radin’s methods were used to treated a subject who had previously been ineffectively treated with MTX and also ineffectively treated with a TNF- inhibitor.  Radin teaches that RA can be treated by administering an antibody which comprises heavy and light chain variable regions (and therefore identical CDR sequences) to the antibody recited in the instant claims, and teaches acceptable dosages and a preferred route of administration (subcutaneous), and in combination with MTX.  Because Emery teaches that the specific population of RA patients which were ineffectively treated with MTX and a TNF-a inhibitor were effectively treated by tocilizumab (an anti-IL-6R antibody) in combination with MTX, and Choy suggests a role for IL-6 in promoting RA, one of ordinary skill would have had a reasonable expectation that Radin’s methods could be used to treat the claimed patient population.
Furthermore, no more than routine skill would have been required to modify Radin’s methods by treating the population taught by Emery, as Emery shows that this specific population can be treated by a different anti-IL-6R antibody, and the teachings of Choy would suggest that the effects taught by Emery were not due to that specific antibody, but rather due to inhibition of IL-6/IL-6R activity.  Therefore, it would have been prima facie obvious to combine the teachings of Radin, Emery, and Choy to advantageously achieve a method of treating RA in a patient who had previously been ineffectively treated  inhibitor, wherein said method comprised administering Radin’s antibody in combination with a DMARD such as MTX.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the teachings of Radin, Emery, and Choy, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
With respect to the limitations in claims 21-25 which recite an improvement in the HAQ-DI after treatment (claim 21), a decrease in VAS after treatment (claim 22), a decrease in the level of CRP after treatment (claim 23), an improvement in EULAR after treatment (claim 24), and an increase in DAS28 after treatment (claim 25), although Radin, Emery, and Cho do not explicitly teach an improvement in HAQ-DI and EULAR, and a decrease in VAS and CRP levels, Emery does show that administration of an anti-IL-6R antibody (tocilizumab) to the claimed patient population resulted in an increase in DAS28 (Fig. 2), and also exhibited other clinical improvement scores (e.g. ACR20, ACR50, ACR70 – see Fig. 2).  One of ordinary skill would have reasonably expected that administration of the Radin antibody would also result in clinical benefits to the patient, such as an increase in DAS28 score.  Furthermore, because the method suggested by Radin, Emery, and Choy would comprise the same population treated with the same therapeutic agent, with the same dosages and routes of administration, this method would necessarily have these effects.

            With respect to the limitations of claims 5, 6, 31, 37, 43, 49, and 55, both Radin and Emery teach concomitant administration of an anti-IL-6R antibody and methotrexate, with Radin specifically teaching administration of an antibody that is identical to that claimed herein with methotrexate (see Methods).  Although Radin does not explicitly disclose the methotrexate dose, Emery teaches that methotrexate at 10-25 mg/week (p. 1517, 1st column, “Study Design”) can be administered in combination with an anti-IL-6R antibody for effective treatment of the claimed patient population.
            With respect to the limitations of claims 10 and 11, Radin teaches administration of its anti-IL-6R antibody at from 50 to 200 mg (Radin claim 14), and teaches that its antibody can be administered every 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).
            
With respect to the limitations of claims 12-14, Emery shows that targeting the IL-6R in combination with methotrexate resulted in at least a 20% improvement in the ACR20 score, as well as increased in ACR50 and ACR70 scores.  One of ordinary skill would therefore have had a reasonable expectation that treating the patients of Emery by the methods of Radin would also result in similar improvements in ACR20, ACR50, and ACR70 scores, as the Radin antibody targets IL-6R, and Choy suggests that targeting IL-6/IL-6R signaling is therapeutic for treating rheumatoid arthritis.  It is also noted that treating the patients of Emery by the methods of Radin would result in treatment of the same patient population as instantly claimed, with the same method steps, therapeutic agents, and doses as claimed herein, and thus the improvements of ACR20, ACR50, and ACR70 scores would be natural consequences of practicing this method.
            With respect to the limitations of claims 16, 27, 33, 39, 45, and 51, Emery discloses that its subjects exhibited failure to respond or intolerance to one or more TNF- antagonists (p. 1516, 2nd column, “Patients”).  Furthermore, Emery teaches that these patients had active rheumatoid arthritis for 6 months or more, suggesting that these patients have been treated with a TNF- antagonist for at least 3 months.
            With respect to the limitations of claims 17, 18, 28, 29, 34, 35, 40, 41, 46, 47, 52, and 53, Emery teaches that its patients were non-responsive to or intolerant to TNF- antagonists, including etanercept, infliximab, and adalimumab (p. 1516, 2nd column, “Patients”).  These agents are either antibodies, or in the case of etanercept, a soluble receptor, and can therefore be considered as “biologic” TNF- antagonists.
	With respect to the limitations of claims 26, 32, 38, 44, and 50, Emery shows that treatment of the claimed patient population with a different anti-IL-6R antibody resulted in improved clinical effects for up to 24 weeks (Fig. 2).  Because the Radin antibody is also an anti-IL-6R antibody, and Cho suggests a role for IL-6/IL-6R activity in RA, one of ordinary skill would have reasonable expected that treating the patient population of Emery with Radin’s antibody in combination with MTX would also result in the clinical benefits (improvements in HAG-DI, DAS28, EULAR, decreases in CRP, VAS).  Furthermore, because the 
	With respect to the limitations of claims 30, 36, 42, 48, and 54, although Radin does not explicitly name its antibody as sariliumab, it comprises the heavy chain variable region which is identical to the sequence of SEQ ID NO: 2, and a light chain variable region which is identical to the sequence of SEQ ID NO: 3 (see above), and the instant specification teaches that this antibody is sarilumab (p. 21, lines 21-24).  Therefore, even though the Radin antibody is not identified as “sarilumab”, the instant specification shows that it is.


	Applicants’ arguments
	In the response received on 11/13/2020, the Applicants argued that Emery teaches administration of tocilizumab in combination with methotrexate (MTX) for treating rheumatoid arthritis (RA) patients previously ineffectively treated with a TNF antagonist, but Emery uses higher doses than recited for the claimed antibody in the instant claims.  The instant specification shows that subcutaneous administration of sarilumab produces similar improvements in ACR20 scores over placebo as intravenously administered tocilizumab versus placebo in RA patients who were previously ineffectively treated with MTX.  The Applicants assert that the efficacy of the subcutaneously administered sarilumab is unexpected in view of the teachings of Emery, and neither Radin nor Choy cure these deficiencies, as Radin teaches nothing about the efficacy of sarilumab in the treatment of patients who were previously ineffectively treated with a TNF antagonist, while Choy teaches that RA patients have high IL-6 levels but the precise role of IL-6 in RA is controversial.  Thus, there is nothing in Radin or Choy to suggest that sarilumab is effective in treating RA patients who were previously ineffectively treated with a TNF antagonist.
	The Applicants also argue that the claimed methods provide unexpected results.   Specifically, subcutaneous administration of a substance typically results in lower bioavailability and requires higher doses, relative to intravenous administration.  The specification shows that sarilumab was administered subcutaneously to subjects previously ineffectively treated with MTX at a dose of 150 or 200 mg every two weeks, wherein these two administrations resulted in a total dose of 300 to 400 mg of sarilumab every 4 weeks.  Emery teaches intravenous administration of tocilizumab to MTX resistant subjects at 4 or 8 mg/kg once every 4 weeks.  With an average mass of approximately 70 kg, the amount of tocilizumab administered in Emery’s study on average was 280 mg or 560 mg every 4 weeks.
	The data in the specification suggests that the antibody of the instant claims (i.e. sarilumab) is unexpectedly effective for treatment of RA in subjects previously ineffectively treated with MTX when 
	The Applicants also argue that the teachings of Fleischmann et al (ACR abstract 970, Nov. 8, 2015) shows the results of a Phase III clinical trial of subcutaneous administration of sarilumab in combination with a disease-modifying anti-rheumatic drug (DMARD, e.g. methotrexate) to patients who were previously ineffectively treated with a TNF inhibitor.
	In that trial, patients were treated with sariliumab at 150 or 200 mg per 2 weeks, or with placebo, each in combination with a DMARD such as MTX.  Fleischmann showed that a significantly greater proportion of patients receiving either dose of sarilumab achieved ACR20 responses at week 24, with patients showing a statistically significant improvement in ACR20 when compared to subject administered placebo.  The Applicants argue that these constitute unexpected properties of the claimed invention with regard to Emery, which describes ACR20 improvement over placebo plus MTX in patients treated with MTX and intravenous tocilizumab.  In contrast to Emery, the results using the claimed invention would not have been expected in view of the lower relative dose and subcutaneous administration used for the presently claimed combination comprising the recited antibody.

	Response
	With respect to Applicants arguments that Emery teaches administration of tocilizumab in combination with MTX at higher doses that currently claimed, and via intravenous administration rather than subcutaneous, it is noted that Radin teaches treatment of subject with RA by administering an antibody which is identical to the instantly claimed antibody, wherein the dose of the antibody can be between 50-200 mg, and wherein subcutaneous administration is taught as the preferred route of administration.  Therefore, while Emery teaches intravenous administration of tocilizumab at higher doses, one of ordinary skill would have known that Radin’s antibody should be administered subcutaneously, and at lower doses.
	With respect to Applicants’ arguments regarding Choy, while Choy taught that the precise pathogenic role of IL-6 in RA was a subject of controversy as of 2002 (Choy’s publication year), the purpose of Choy’s study was to provide clarity with respect to IL-6 and RA.  Choy showed that blocking IL-6/IL-6R activity significantly improved signs and symptoms of RA, thus demonstrating a role for IL-6 in RA pathology.
	With respect to Applicants’ arguments that the claimed method provides unexpected results, specifically administration of an anti-IL-6R antibody via subcutaneous administration and at lower dosages 
	Similarly, with respect to Applicants’ arguments that the teachings of Fleishmann show that the results of the instant specification are unexpected in view of Emery, it is noted that as discussed above, Radin specifically teaches that its antibody, which is identical to the antibody claimed herein, can be effectively administered via subcutaneous administration at 50, 100, or 200 mg for treatment of RA, thus showing that the results of the instant specification would not have been unexpected to one of ordinary skill in the art.


Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 recites the limitation "the improvement" in claim 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the improvement" in claim 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the improvement" in claim 25.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	1.  Claims 1, 6, 10-14, 16-18, and 21-31 remain rejected, and new claims 32-55 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594, as set forth on pages 10-12 of the office action mailed on 7/21/2020.

	The subject matter of the instant claims is discussed above.

As an initial matter, it is noted that the instant application is a CONTINUATION of Application No. 13/648,521, which issued as the ‘594 patent.  Therefore, SEQ ID NOs 2 and 3 of the ‘594 patent are necessarily identical to SEQ ID NOs 2 and 3, respectively, of the instant application.
With respect to the limitations of instant claim 1 and new claims 21-25, claims 1-3 of the ‘594 patent recite a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject (a) a therapeutically effective amount of methotrexate, and (b) about 150 mg to about 200 mg (‘594 claim 1), or about 150 mg (‘594 claim 2), or about 200 md (‘594 claim 3) of an antibody once every two weeks, wherein the antibody comprises a heavy chain variable region comprising the sequence SEQ ID NO: 2 and alight chain variable region comprising the sequence of SEQ ID NO: 3, wherein the antibody is administered subcutaneously, and wherein the subject achieves at least a 20% improvement in the American College of Rheumatology core set disease index (ACR20) 
With respect to the limitations of claims 21-25 which recite an improvement in the HAQ-DI after treatment (claim 21), a decrease in VAS after treatment (claim 22), a decrease in the level of CRP after treatment (claim 23), an improvement in EULAR after treatment (claim 24), and an increase in DAS28 after treatment (claim 25), the ‘594 claims do not explicitly teach an improvement in HAQ-DI and EULAR, and a decrease in VAS and CRP levels, the ‘594 claims recite treatment of the same patient population with the same therapeutic agent, at the same doses and route of administration.  Therefore, the methods of the ‘594 claims would necessarily produce the same clinical effects are recited in claims 21-25.

With respect to the limitations of instant claim 6 and new claims 31, 37, 43, 49, and 55, ‘594 claim 13 recites administering between 6 and 25 mg of methotrexate per week.
With respect to the limitations of instant claims 10 and 11, ‘594 claim 1 recites administration of about 150 mg to about 200 mg of antibody every two weeks, while ‘594 claim 2 recites administration of about 150 mg of antibody every two weeks, and ‘594 claim 3 recites administration of about 200 mg of antibody every two weeks.
With respect to the limitations of instant claims 12-14, these limitations are recited in ‘594 claims 4-7.
With respect to the limitations of instant claims 16, 27, 33, 39, 45, and 51, these limitations are recited in ‘594 claims 8.
With respect to the limitations of instant claims 17, 18, 28, 29, 34, 35, 40, 41, 46, 47, 52, and 53, these limitations are recited in ‘594 claims 9 and 10.
With respect to the limitations of instant claims 26, 32, 38, 44, and 50, ‘594 claims 5, 7, and 12 recite clinical improvements after 12 weeks of treatment.  Furthermore, because the methods of the ‘594 claims are identical to those of the instant claims in terms of patient population, administered agents, and method steps, the ‘594 claims would necessarily result in the improvements at 12 weeks encompassed by the instant claims.
With respect to the limitations of claims 30, 36, 42, 48, and 54, these limitations are recited in ‘594 claims 12 and 13.

Applicants’ arguments


Response
Applicants’ response is acknowledged.  For the reasons set forth above in the rejections over 35 U.S.C. 103 and 35 U.S.C. 112, 2nd paragraph, the claims are not currently in condition for allowance.  Therefore, the rejection is maintained for reasons of record with respect to claims 1, 5, 6, 10-14, 16-18, and 21-31, while new claims 32-55 are also rejected as set forth above.


New Grounds of Rejection

2.  Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594, in view of Radin et al (US 20100316636, of record).
The claims of the ‘594 patent recite a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF- antagonist, the method comprising administering to the subject (a) a therapeutically effective amount of methotrexate, and (b) about 150 mg to about 200 mg (‘594 claim 1), or about 150 mg (‘594 claim 2), or about 200 mg (‘594 claim 3) of an antibody once every two weeks, wherein the antibody comprises a heavy chain variable region comprising the sequence SEQ ID NO: 2 and alight chain variable region comprising the sequence of SEQ ID NO: 3, wherein the antibody is administered subcutaneously, and wherein the subject achieves at least a 20% improvement in the American College of Rheumatology core set disease index (ACR20) after treatment.  
The instant application is a CONTINUATION of Application No. 13/648,521, which issued as the ‘594 patent.  Therefore, SEQ ID NOs 2 and 3 of the ‘594 patent are necessarily identical to SEQ ID NOs 2 and 3, respectively, of the instant application.
Therefore, the ‘594 claims recite methods of treating a subject with RA who was previously ineffectively treated with methotrexate and previously ineffectively treated with a TNF- antagonist, wherein said method comprises administering methotrexate and an antibody which is identical to that recited in the instant claims. Although the ‘594 claims recite administration of methotrexate and the antibody, they do not explicitly recite that the methotrexate and the antibody are administered together. 

Specifically, Radin teaches treatment of rheumatoid arthritis in a patient by administering to the patient a therapeutically effective amount of an anti-IL-6R antibody that comprises the complementarity determining regions (CDRs) of the heavy chain variable region having the amino acid sequence of SEQ ID NO: 19, and the CDRs of the light chain variable region of SEQ ID NO: 27 (see claim 1 of the ‘636 publication).  A comparison of these sequences to those recited in instant claim 1 reveals that Radin teaches treatment of rheumatoid arthritis by administration of the same antibody as claimed herein (see below).

            Comparison of SEQ ID NO: 2 with SEQ ID NO: 19 of US 20100316636
US-12-780-006-19
; Sequence 19, Application US/12780006
; Publication No. US20100316636A1
; GENERAL INFORMATION
;  APPLICANT: Radin, Allen
;  APPLICANT:Stevens, Sean
;  APPLICANT:Huang, Tammy T.
;  APPLICANT:Martin, Joel H.
;  APPLICANT:Fairhurst, Jeanette L.
;  APPLICANT:Rafique, Ashique
;  APPLICANT:Smith, Eric
;  APPLICANT:Pobursky, Kevin J.
;  APPLICANT:Papadopoulos, Nicholas J.
;  APPLICANT:Fandl, James P.
;  APPLICANT:Chen, Gang
;  APPLICANT:Karow, Magaret
;  TITLE OF INVENTION: Method of Treating Rheumatoid Arthritis with an IL-6R Antibody
;  FILE REFERENCE: 6010C
;  CURRENT APPLICATION NUMBER: US/12/780,006
;  CURRENT FILING DATE: 2010-05-14
;  PRIOR APPLICATION NUMBER: 60/810,664
;  PRIOR FILING DATE: 2006-06-02
;  PRIOR APPLICATION NUMBER: 60/843,232
;  PRIOR FILING DATE: 2006-09-08
;  PRIOR APPLICATION NUMBER: 11/809,482
;  PRIOR FILING DATE: 2007-06-01
;  PRIOR APPLICATION NUMBER: 61/181,749
;  PRIOR FILING DATE: 2009-05-28
;  PRIOR APPLICATION NUMBER: 12/501,657
;  PRIOR FILING DATE: 2009-07-13
;  PRIOR APPLICATION NUMBER: 61/262,661
;  PRIOR FILING DATE: 2009-11-19
;  PRIOR APPLICATION NUMBER: 61/297,302
;  PRIOR FILING DATE: 2010-01-22
;  NUMBER OF SEQ ID NOS: 251
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 19
;  LENGTH: 116
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-780-006-19

  Query Match             100.0%;  Score 614;  DB 8;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGRSLRLSCAASRFTFDDYAMHWVRQAPGKGLEWVSGISWNSGRIGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGRSLRLSCAASRFTFDDYAMHWVRQAPGKGLEWVSGISWNSGRIGY 60

Qy         61 ADSVKGRFTISRDNAENSLFLQMNGLRAEDTALYYCAKGRDSFDIWGQGTMVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAENSLFLQMNGLRAEDTALYYCAKGRDSFDIWGQGTMVTVSS 116


Comparison of SEQ ID NO: 2 with SEQ ID NO: 19 of US 20100316636
 US-12-780-006-27
; Sequence 27, Application US/12780006
; Publication No. US20100316636A1
; GENERAL INFORMATION
;  APPLICANT: Radin, Allen
;  APPLICANT:Stevens, Sean
;  APPLICANT:Huang, Tammy T.
;  APPLICANT:Martin, Joel H.
;  APPLICANT:Fairhurst, Jeanette L.
;  APPLICANT:Rafique, Ashique
;  APPLICANT:Smith, Eric
;  APPLICANT:Pobursky, Kevin J.
;  APPLICANT:Papadopoulos, Nicholas J.
;  APPLICANT:Fandl, James P.
;  APPLICANT:Chen, Gang
;  APPLICANT:Karow, Magaret
;  TITLE OF INVENTION: Method of Treating Rheumatoid Arthritis with an IL-6R Antibody
;  FILE REFERENCE: 6010C
;  CURRENT APPLICATION NUMBER: US/12/780,006
;  CURRENT FILING DATE: 2010-05-14
;  PRIOR APPLICATION NUMBER: 60/810,664
;  PRIOR FILING DATE: 2006-06-02
;  PRIOR APPLICATION NUMBER: 60/843,232
;  PRIOR FILING DATE: 2006-09-08
;  PRIOR APPLICATION NUMBER: 11/809,482
;  PRIOR FILING DATE: 2007-06-01
;  PRIOR APPLICATION NUMBER: 61/181,749
;  PRIOR FILING DATE: 2009-05-28
;  PRIOR APPLICATION NUMBER: 12/501,657
;  PRIOR FILING DATE: 2009-07-13
;  PRIOR APPLICATION NUMBER: 61/262,661
;  PRIOR FILING DATE: 2009-11-19
;  PRIOR APPLICATION NUMBER: 61/297,302
;  PRIOR FILING DATE: 2010-01-22
;  NUMBER OF SEQ ID NOS: 251
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 27
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-780-006-27

  Query Match             100.0%;  Score 554;  DB 8;  Length 107;

  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYGASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYGASSLESGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFASYYCQQANSFPYTFGQGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFASYYCQQANSFPYTFGQGTKLEIK 107

            Radin teaches that this antibody can be administered at a dose from about 10 to 500 mg (paragraphs 0043-0045), and particularly about 50 mg to about 200 mg (see ‘636 claim 14), and can be administered in combination with a second therapeutic agent, including methotrexate (see ‘636 claims 5 and 7).  Radin also teaches that the antibody can be administered according to various schedules, including every two weeks (paragraph 0045), and is preferably administered via subcutaneous administration (paragraphs 0021, 0023, 0025; claim 4).  Radin specifically describes a protocol in which rheumatoid arthritis patients who had previously received methotrexate for a minimum of 12 weeks were treated by concurrent administration of methotrexate and subcutaneous administration of 50, 100, or 200 mg of the anti-IL-6R antibody (see Example 12, paragraphs 0110 and 00111; see also paragraph 0020, which identifies “mAb1” as having the heavy chain/light chain variable region pair of SEQ ID NOs 19/27).  Radin teaches that the antibody can be administered in combination with methotrexate, wherein the antibody and the methotrexate can be administered concurrently (paragraph 0054).
Therefore, it would have been prima facie obvious to apply the teachings of Radin to the methods of the ‘594 claims in order to practice a method of treating RA in a subject who was ineffectively treated with methotrexate and inadequately treated with a TNF- antagonist by administering an antibody which is identical to the claimed antibody in combination with methotrexate, wherein the antibody and the methotrexate are administered concurrently (i.e. administered together).  One of ordinary skill would have had a reasonable expectation that the methods of the ‘594 patent could be practiced by administering methotrexate and the claimed antibody together, because the skilled artisan would have recognized that there are only two possible scenarios for co-administration of methotrexate and the claimed antibody – namely separately or concurrently, and Radin specifically teaches that RA patients can be treated by administering the same antibody concurrently with methotrexate.
Furthermore, no more than routine skill would have been required to modify the methods of the ‘594 claims by applying the teachings of Radin in order to administer the methotrexate and antibody concurrently, because Radin specifically teaches concurrent administration of methotrexate and the antibody.  Thus, it would have been prima facie obvious to combine the teachings of Radin with the ‘594 claims to advantageously practice the ‘594 methods, wherein the methotrexate and antibody were administered together.
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine methods of the ‘594 claims with the invention of Radin, wherein this combination would be expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


3.  Claims 1, 6, 10-14, and 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435, in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), and further in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record).

The subject matter of the instant invention is discussed above.  The claims of the ‘435 patent are directed to a method of treating RA in a subject previously ineffectively treated by administering methotrexate, the method comprising administering to the subject 150 mg to 200 mg of an antibody once every two weeks, wherein the antibody comprises a heavy chain variable region comprising the sequence of SEQ ID NO: 2 and a light chain variable region comprising the sequence of SEQ ID NO: 3, and wherein the subject achieves at least a 20% improvement in the American College of Rheumatology core set disease index after treatment (‘435 claims 1, 9, and 14). The ‘435 claims also recite that the method further comprises administering methotrexate (claim 2), wherein the methotrexate is administered at 6 to 25 mg per week (claim 3), and wherein the antibody is sarilumab (claim 8).

A sequence comparison shows that SEQ ID NO: 2 of the instant invention is identical to SEQ ID NO: 2 from US Application 14/350,973, from which the ‘435 patent issued.

                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
 22     614  100.0    116  13  US-14-350-973-2            Sequence 2, Appli


	A sequence comparison also shows that SEQ ID NO: 3 of the instant invention is identical to SEQ ID NO: 3 from US Application 14/350,973.

                %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    13     554  100.0    107  13  US-14-350-973-3            Sequence 3, Appli


	With respect to the limitations of instant claims 1 and 21-25, the ‘435 claims recite a method RA in a subject who was previously ineffectively treated with methotrexate by administration of the same antibody as recited in the instant claims.  Both claims sets recite subcutaneous administration, and both claim sets recite administration of the same doses (150 or 200 mg) every two weeks, and both sets recite administration of methotrexate in combination with the antibody.
	The ‘435 claims do not recite treatment of RA in a subject who was previously ineffectively treated with methotrexate and ineffectively treated with a TNF- inhibitor.  However, Emery teaches that subjects with RA which were previously ineffectively treated with a TNF- inhibitor and ineffectively treated with methotrexate are effectively treated by administration of an anti-IL-6R antibody, as discussed above in the rejection under 35 U.S.C. 103.  Furthermore, Choy discloses a role for IL-6 signaling in RA pathology, as blocking IL-6/IL-6R interaction was beneficial for treating RA.  Thus, one of ordinary skill would have known that therapeutic regimens which target IL-6/IL-6R would be effective for treating RA, and Emery shows that the population of RA patients who were ineffectively treated with a TNF- inhibitor and ineffectively treated with methotrexate could be treated by administering an anti-IL-6R antibody in combination with methotrexate.
Therefore, it would have been prima facie obvious to apply the teachings of Emery and Choy to the methods of the ‘435 patient in order to treat this specific population of RA patients.  One of ordinary skill would have had a reasonable expectation of success in doing so because Emery and Choy suggest that RA patients who were previously ineffectively treated with methotrexate and previously ineffectively treated with a TNF- antagonist could be treated by administering methotrexate in combination with an anti-IL6R antibody.
 antagonist.  Thus, it would have been prima facie obvious to combine the methods of the ‘435 claims with the teachings of Emery and Choy to advantageously treat this specific population.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the methods of the ‘435 claims with the teachings of Emery and Choy, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
	Furthermore, although the ‘435 claims do not explicitly recite that its methods would result in an improvement in the HAQ-DI after treatment, a decrease in VAS after treatment, a decrease in the level of CRP after treatment, an improvement in EULAR after treatment, or an increase in DAS28 after treatment, the method suggested by the ‘435 claims in combination with Emery and Choy is the same as recited in the instant claims, and would necessarily exhibit these clinical characteristics.
With respect to the limitations of instant claim 6 and new claims 31, 37, 43, 49, and 55, ‘435 claim 3 recites administering between 6 and 25 mg of methotrexate per week.
With respect to the limitations of instant claims 10 and 11, ‘435 claim 1 recites administration of about 150 mg to about 200 mg of antibody every two weeks, while ‘435 claim 9 recites administration of about 150 mg of antibody every two weeks, and ‘435 claim 14 recites administration of about 200 mg of antibody every two weeks.
	With respect to the limitations of instant claims 12-14, ‘435 claims 4-7, 10-17, and 15-18 recite that the subject achieves at least a 20%, 50%, or 70% improvement in the American College of Rheumatology core set disease index after 12 or 24 weeks of treatment.  Furthermore, because the ‘435 claims in combination with Emery and Choy suggest a method which treats the same patient population, by administering the same therapeutic agents, at the same doses and route of administration as recited in 
	With respect to the limitations of instant claims 16, 27, 33, 39, 45, and 51, although the ‘435 claims do not explicitly recite that the subject was treated with an anti-TNF- antagonist for at least 3 months in the last 2 years and the subject was intolerant to at least one TNF- antagonist, it is noted that Emery teaches treatment of RA subjects who were intolerant or ineffectively treated with a TNF-antagonist, and also teaches that these patients had active rheumatoid arthritis for 6 months or more, suggesting that these patients have been treated with a TNF- antagonist for at least 3 months.  Therefore, it would have been obvious to one of ordinary skill to practice the ‘435 methods in subjects who had been treated with an anti-TNF- antagonist for at least 3 months in the last 2 years and were intolerant to at least one TNF- antagonist
	With respect to the limitations of claims 17, 18, 28, 29, 34, 35, 40, 41, 46, 47, 52, and 53, Emery teaches treatment of subjects who were ineffectively treated with etanercept, adalimumab, and/or infliximab, and thus it would have been obvious to practice the ‘435 methods by treating methotrexate-resistant RA patients who were also resistant to etanercept, adalimumab, and/or infliximab.
	With respect to the limitations of claims 26, 32, 38, 44, and 50, ‘435 claims 4-6, 10-12, and 15-17 recite improvements in clinical scores after 12 weeks of treatment.  Furthermore, because the ‘435 claims in combination with Emery and Choy suggest a method which treats the same patient population, by administering the same therapeutic agents, at the same doses and route of administration as recited in the instant claims, the method suggested by the ‘435 claims, Emery, and Choy would necessarily produce the recited improvements after 12 weeks of treatment.
	With respect to the limitations of claims 30, 36, 42, 48, and 54, ‘435 claim 8 recites that the antibody is sarilumab.


	 4.  Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435, in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record), and further in view of Radin et al (US 20100316636, of record).
The claims of the ‘435 patent are directed to a method of treating RA in a subject previously ineffectively treated by administering methotrexate, the method comprising administering to the subject 150 mg to 200 mg of an antibody once every two weeks, wherein the antibody comprises a heavy chain variable region comprising the sequence of SEQ ID NO: 2 and a light chain variable region comprising the sequence of SEQ ID NO: 3, and wherein the subject achieves at least a 20% improvement in the American 

A sequence comparison shows that SEQ ID NO: 2 of the instant invention is identical to SEQ ID NO: 2 from US Application 14/350,973, from which the ‘435 patent issued.

                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    22     614  100.0    116  13  US-14-350-973-2            Sequence 2, Appli


	A sequence comparison also shows that SEQ ID NO: 3 of the instant invention is identical to SEQ ID NO: 3 from US Application 14/350,973.

                %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    13     554  100.0    107  13  US-14-350-973-3            Sequence 3, Appli


	Therefore, the ‘435 claims recite a method RA in a subject who was previously ineffectively treated with methotrexate by administration of the same antibody as recited in the instant claims.  Both claims sets recite subcutaneous administration, and both claim sets recite administration of the same doses (150 or 200 mg) every two weeks, and both sets recite administration of methotrexate in combination with the antibody.
	The ‘435 claims do not recite treatment of RA in a subject who was previously ineffectively treated with methotrexate and ineffectively treated with a TNF- inhibitor.  However, Emery teaches that subjects with RA which were previously ineffectively treated with a TNF- inhibitor and ineffectively treated with methotrexate are effectively treated by administration of an anti-IL-6R antibody, as discussed above in the rejection under 35 U.S.C. 103.  Furthermore, Choy discloses a role for IL-6 signaling in RA pathology, as blocking IL-6/IL-6R interaction was beneficial for treating RA.  One of ordinary skill would have known that therapeutic regimens which target IL-6/IL-6R would be effective for treating RA, and Emery shows that the population of RA patients who were ineffectively treated with a TNF- inhibitor and ineffectively prima facie obvious to treat this specific population of RA patients, because Emery and Choy would have provided one of ordinary skill with a reasonable expectation that the methods of the ‘435 patent could be utilized to treat RA patients who were ineffectively treated with methotrexate and also ineffectively treated with a TNF- inhibitor.
Although the ‘435 claims in combination with Emery and Choy suggest treatment of RA patients who were previously ineffectively treated with methotrexate and previously ineffectively treated with a TNF- antagonist by administering methotrexate and the recited antibody, this combination does not explicitly teach that the methotrexate and antibody should be administered together.
However, Radin teaches methods of treating RA by administering the same antibody as recited in the instant claims in combination with methotrexate, wherein the antibody and the methotrexate can be administered concurrently.
Specifically, Radin teaches treatment of rheumatoid arthritis in a patient by administering to the patient a therapeutically effective amount of an anti-IL-6R antibody that comprises the complementarity determining regions (CDRs) of the heavy chain variable region having the amino acid sequence of SEQ ID NO: 19, and the CDRs of the light chain variable region of SEQ ID NO: 27 (see claim 1 of the ‘636 publication).  A comparison of these sequences to those recited in instant claim 1 reveals that Radin teaches treatment of rheumatoid arthritis by administration of the same antibody as claimed herein (see below).

            Comparison of SEQ ID NO: 2 with SEQ ID NO: 19 of US 20100316636
US-12-780-006-19
; Sequence 19, Application US/12780006
; Publication No. US20100316636A1
; GENERAL INFORMATION
;  APPLICANT: Radin, Allen
;  APPLICANT:Stevens, Sean
;  APPLICANT:Huang, Tammy T.
;  APPLICANT:Martin, Joel H.
;  APPLICANT:Fairhurst, Jeanette L.
;  APPLICANT:Rafique, Ashique
;  APPLICANT:Smith, Eric
;  APPLICANT:Pobursky, Kevin J.
;  APPLICANT:Papadopoulos, Nicholas J.
;  APPLICANT:Fandl, James P.
;  APPLICANT:Chen, Gang
;  APPLICANT:Karow, Magaret
;  TITLE OF INVENTION: Method of Treating Rheumatoid Arthritis with an IL-6R Antibody
;  FILE REFERENCE: 6010C
;  CURRENT APPLICATION NUMBER: US/12/780,006
;  CURRENT FILING DATE: 2010-05-14
;  PRIOR APPLICATION NUMBER: 60/810,664
;  PRIOR FILING DATE: 2006-06-02
;  PRIOR APPLICATION NUMBER: 60/843,232
;  PRIOR FILING DATE: 2006-09-08
;  PRIOR APPLICATION NUMBER: 11/809,482
;  PRIOR FILING DATE: 2007-06-01

;  PRIOR FILING DATE: 2009-05-28
;  PRIOR APPLICATION NUMBER: 12/501,657
;  PRIOR FILING DATE: 2009-07-13
;  PRIOR APPLICATION NUMBER: 61/262,661
;  PRIOR FILING DATE: 2009-11-19
;  PRIOR APPLICATION NUMBER: 61/297,302
;  PRIOR FILING DATE: 2010-01-22
;  NUMBER OF SEQ ID NOS: 251
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 19
;  LENGTH: 116
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-780-006-19

  Query Match             100.0%;  Score 614;  DB 8;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGRSLRLSCAASRFTFDDYAMHWVRQAPGKGLEWVSGISWNSGRIGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGRSLRLSCAASRFTFDDYAMHWVRQAPGKGLEWVSGISWNSGRIGY 60

Qy         61 ADSVKGRFTISRDNAENSLFLQMNGLRAEDTALYYCAKGRDSFDIWGQGTMVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAENSLFLQMNGLRAEDTALYYCAKGRDSFDIWGQGTMVTVSS 116


Comparison of SEQ ID NO: 2 with SEQ ID NO: 19 of US 20100316636
 US-12-780-006-27
; Sequence 27, Application US/12780006
; Publication No. US20100316636A1
; GENERAL INFORMATION
;  APPLICANT: Radin, Allen
;  APPLICANT:Stevens, Sean
;  APPLICANT:Huang, Tammy T.
;  APPLICANT:Martin, Joel H.
;  APPLICANT:Fairhurst, Jeanette L.
;  APPLICANT:Rafique, Ashique
;  APPLICANT:Smith, Eric
;  APPLICANT:Pobursky, Kevin J.
;  APPLICANT:Papadopoulos, Nicholas J.
;  APPLICANT:Fandl, James P.
;  APPLICANT:Chen, Gang
;  APPLICANT:Karow, Magaret
;  TITLE OF INVENTION: Method of Treating Rheumatoid Arthritis with an IL-6R Antibody
;  FILE REFERENCE: 6010C
;  CURRENT APPLICATION NUMBER: US/12/780,006
;  CURRENT FILING DATE: 2010-05-14
;  PRIOR APPLICATION NUMBER: 60/810,664
;  PRIOR FILING DATE: 2006-06-02
;  PRIOR APPLICATION NUMBER: 60/843,232
;  PRIOR FILING DATE: 2006-09-08
;  PRIOR APPLICATION NUMBER: 11/809,482
;  PRIOR FILING DATE: 2007-06-01
;  PRIOR APPLICATION NUMBER: 61/181,749
;  PRIOR FILING DATE: 2009-05-28

;  PRIOR FILING DATE: 2009-07-13
;  PRIOR APPLICATION NUMBER: 61/262,661
;  PRIOR FILING DATE: 2009-11-19
;  PRIOR APPLICATION NUMBER: 61/297,302
;  PRIOR FILING DATE: 2010-01-22
;  NUMBER OF SEQ ID NOS: 251
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 27
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-780-006-27

  Query Match             100.0%;  Score 554;  DB 8;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYGASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYGASSLESGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFASYYCQQANSFPYTFGQGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFASYYCQQANSFPYTFGQGTKLEIK 107

            Radin teaches that this antibody can be administered at a dose from about 10 to 500 mg (paragraphs 0043-0045), and particularly about 50 mg to about 200 mg (see ‘636 claim 14), and can be administered in combination with a second therapeutic agent, including methotrexate (see ‘636 claims 5 and 7).  Radin also teaches that the antibody can be administered according to various schedules, including every two weeks (paragraph 0045), and is preferably administered via subcutaneous administration (paragraphs 0021, 0023, 0025; claim 4).  Radin specifically describes a protocol in which rheumatoid arthritis patients who had previously received methotrexate for a minimum of 12 weeks were treated by concurrent administration of methotrexate and subcutaneous administration of 50, 100, or 200 mg of the anti-IL-6R antibody (see Example 12, paragraphs 0110 and 00111; see also paragraph 0020, which identifies “mAb1” as having the heavy chain/light chain variable region pair of SEQ ID NOs 19/27).  Radin teaches that the antibody can be administered in combination with methotrexate, wherein the antibody and the methotrexate can be administered concurrently (paragraph 0054).
Therefore, it would have been prima facie obvious to apply the teachings of Radin to the methods of the ‘435 claims in combination with Emery and Choy, in order to practice a method of treating RA in a subject who was ineffectively treated with methotrexate and inadequately treated with a TNF- antagonist by administering an antibody which is identical to the claimed antibody in combination with methotrexate, wherein the antibody and the methotrexate are administered concurrently (i.e. administered together).  One of ordinary skill would have had a reasonable expectation that the method suggested by the ‘435 patent in 
Furthermore, no more than routine skill would have been required to modify the method suggested by the ‘435 patent in combination with Emery and Choy by applying the teachings of Radin in order to administer the methotrexate and antibody concurrently, because Radin specifically teaches concurrent administration of methotrexate and the antibody.  Thus, it would have been prima facie obvious to combine the teachings of Radin with those of the ‘435 claims, Emery, and Choy to advantageously practice a method wherein the methotrexate and antibody were administered together.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine methods of the ‘435 claims with the teachings of Emery, Choy, and Radin, wherein this combination would be expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
	No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1645